

Exhibit 3.1
Published CUSIP Number 339718AH1










AMENDED AND RESTATED CREDIT AGREEMENT


dated as of May 31, 2016


among


FLIR SYSTEMS, INC.


and


CERTAIN SUBSIDIARIES OF FLIR SYSTEMS, INC. IDENTIFIED HEREIN,
as the Borrowers,


CERTAIN SUBSIDIARIES OF FLIR SYSTEMS, INC. IDENTIFIED HEREIN,
as the Subsidiary Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


JPMORGAN CHASE BANK, N.A.
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents,


and


THE OTHER LENDERS PARTY HERETO




Arranged By:


BANK OF AMERICA MERRILL LYNCH,
as Sole Lead Arranger and Bookrunner












--------------------------------------------------------------------------------







TABLE OF CONTENTS




ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms.    1
1.02    Other Interpretive Provisions.    25
1.03    Accounting Terms.    26
1.04    Rounding.    26
1.05    Exchange Rates; Currency Equivalents.    27
1.06    Additional Alternative Currencies.    27
1.07    Change of Currency.    28
1.08    Times of Day.    28
1.09    Letter of Credit Amounts.    29
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS    29
2.01    Revolving Loans.    29
2.02    Borrowings, Conversions and Continuations of Loans.    30
2.03    Letters of Credit.    31
2.04    Swing Line Loans.    40
2.05    Prepayments.    42
2.06    Termination or Reduction of Aggregate Revolving Commitments.    43
2.07    Repayment of Loans.    44
2.08    Interest.    44
2.09    Fees.    45
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.    45
2.11    Evidence of Debt.    46
2.12    Payments Generally; Administrative Agent’s Clawback.    46
2.13    Sharing of Payments by Lenders.    48
2.14    Designated Borrowers.    49
2.15    Concerning Joint and Several Liability of the Domestic Borrowers.    50
2.16    Cash Collateral.    51
2.17    Defaulting Lenders.    53
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    55
3.01    Taxes.    55
3.02    Illegality.    59
3.03    Inability to Determine Rates.    60
3.04    Increased Cost and Reduced Return; Capital Adequacy.    61
3.05    Funding Losses.    62
3.06    Matters Applicable to Requests for Compensation.    63
3.07    Mitigation Obligations; Replacement of Lenders.    63
3.08    Survival.    64
ARTICLE IV GUARANTY    64
4.01    The Guaranty.    64
4.02    Obligations Unconditional.    64
4.03    Reinstatement.    65
4.04    Certain Additional Waivers.    65




--------------------------------------------------------------------------------




4.05    Remedies.    66
4.06    Rights of Contribution.    66
4.07    Guarantee of Payment; Continuing Guarantee.    67
4.08    Release of Subsidiary Guarantors.    67
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    68
5.01    Conditions of Initial Credit Extension.    68
5.02    Conditions to all Credit Extensions.    69
ARTICLE VI REPRESENTATIONS AND WARRANTIES    70
6.01    Existence, Qualification and Power.    70
6.02    Authorization; No Contravention.    70
6.03    Governmental Authorization; Other Consents.    70
6.04    Binding Effect.    70
6.05    Financial Statements; No Material Adverse Effect.    71
6.06    Litigation.    71
6.07    Ownership of Property.    71
6.08    Environmental Compliance.    72
6.09    Insurance.    72
6.10    Taxes.    72
6.11    ERISA Compliance.    72
6.12    Subsidiaries.    73
6.13    Margin Regulations; Investment Company Act.    73
6.14    Disclosure.    73
6.15    Compliance with Laws.    73
6.16    Intellectual Property; Licenses, Etc.    74
6.17    Solvency.    74
6.18    Labor Matters.    74
6.19    Taxpayer Identification Number.    74
6.20    Foreign Loan Parties.    74
6.21    OFAC.    75
6.22    Anti-Corruption Laws.    75
6.23    No EEA Financial Institution.    75
ARTICLE VII AFFIRMATIVE COVENANTS    76
7.01    Financial Statements.    76
7.02    Certificates; Other Information.    77
7.03    Notices.    78
7.04    Payment of Taxes.    79
7.05    Preservation of Existence, Etc.    79
7.06    Maintenance of Properties.    79
7.07    Maintenance of Insurance.    80
7.08    Compliance with Laws.    80
7.09    Books and Records.    80
7.10    Inspection Rights.    80
7.11    Use of Proceeds.    80
7.12    Additional Guarantors.    81
7.13    Compliance with Dutch Financial Supervision Act.    81
7.14    Anti-Corruption Laws.    81




--------------------------------------------------------------------------------




ARTICLE VIII NEGATIVE COVENANTS    81
8.01    Liens.    81
8.02    Subsidiary Indebtedness.    83
8.03    Fundamental Changes and Dispositions.    83
8.04    Change in Nature of Business.    84
8.05    Transactions with Affiliates.    84
8.06    Burdensome Agreements.    84
8.07    Use of Proceeds.    84
8.08    Financial Covenants.    84
8.09    Organization Documents; Fiscal Year.    85
8.10    Sanctions.    85
8.11    Anti-Corruption Laws.    85
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES    85
9.01    Events of Default.    85
9.02    Remedies Upon Event of Default.    87
9.03    Application of Funds.    88
ARTICLE X ADMINISTRATIVE AGENT    89
10.01    Appointment and Authority.    89
10.02    Rights as a Lender.    89
10.03    Exculpatory Provisions.    89
10.04    Reliance by Administrative Agent.    90
10.05    Delegation of Duties.    91
10.06    Resignation of Administrative Agent.    91
10.07    Non-Reliance on Administrative Agent and Other Lenders.    92
10.08    No Other Duties; Etc.    93
10.09    Administrative Agent May File Proofs of Claim.    93
10.10    Guaranty Matters.    93
ARTICLE XI MISCELLANEOUS    94
11.01    Amendments, Etc.    94
11.02    Notices; Effectiveness; Electronic Communications.    96
11.03    No Waiver; Cumulative Remedies; Enforcement.    98
11.04    Expenses; Indemnity; and Damage Waiver.    98
11.05    Payments Set Aside.    100
11.06    Successors and Assigns.    101
11.07    Treatment of Certain Information; Confidentiality.    105
11.08    Set-off.    106
11.09    Interest Rate Limitation.    106
11.10    Counterparts; Integration; Effectiveness; Amendment and
Restatement.    107
11.11    Survival of Representations and Warranties.    107
11.12    Severability.    107
11.13    Replacement of Lenders.    107
11.14    Governing Law; Jurisdiction; Etc.    108
11.15    Waiver of Right to Trial by Jury.    109
11.16    No Advisory or Fiduciary Responsibility.    110
11.17    USA PATRIOT Act Notice.    110




--------------------------------------------------------------------------------




11.18    Judgment Currency.    110
11.19    Electronic Execution of Assignments and Certain Other Documents.    111
    




--------------------------------------------------------------------------------




SCHEDULES


1.01        Existing Letters of Credit
2.01        Commitments and Applicable Percentages
6.19        Taxpayer Identification Number
11.02        Certain Addresses for Notices


EXHIBITS


2.02        Form of Loan Notice    
2.04        Form of Swing Line Loan Notice
2.11(a)        Form of Note
2.14(a)        Form of Designated Borrower Request
2.14(b)        Form of Designated Borrower Joinder Agreement
7.02        Form of Compliance Certificate
7.12        Form of Joinder Agreement
11.06(b)    Form of Assignment and Assumption
11.06(b)(iv)    Form of Administrative Questionnaire






--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT




This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 31, 2016
among FLIR SYSTEMS, INC. an Oregon corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.14 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), the Subsidiary Guarantors (defined herein), the Lenders (defined
herein) and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.


(A)    The Loan Parties are party to a Credit Agreement dated as of February 8,
2011 (as amended, supplemented or otherwise modified from time to time until
(but not including) the date of this Agreement, the “Existing Credit Agreement”)
with the lenders party thereto and Bank of America, N.A., as administrative
agent.


(B)    The parties to this Agreement desire to amend the Existing Credit
Agreement as set forth herein and to restate the Existing Credit Agreement in
its entirety to read as follows. This Agreement is not a novation of the
Existing Credit Agreement.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.









--------------------------------------------------------------------------------




“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is FIVE HUNDRED MILLION DOLLARS ($500,000,000).


“Agreement” means this Amended and Restated Credit Agreement.


“Alternative Currency” means each of Euro, Sterling, Kronor, Japanese yen,
Canadian dollars, Australian dollars and each other currency (other than
Dollars) that is approved in accordance with Section 1.06.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
The Applicable Percentages shall be subject to adjustment as provided in Section
2.17.


“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):






Pricing Tier


Consolidated
Total Leverage Ratio




Commitment Fee




Letters of Credit (Standby)


Letters of Credit (Commercial)




Eurocurrency Rate Loans




Base Rate Loans
1
> 2.25 to 1.0
0.300%
2.125%
1.0625%
2.125%
1.125%
2
> 1.50 to 1.0 but < 2.25 to 1.0
0.250%
1.625%
0.8125%
1.625%
0.625%
3
> 0.75 to 1.0 but < 1.50 to 1.0
0.175%
1.375%
0.6875%
1.375%
0.375%
4
< 0.75 to 1.0
0.150%
1.125%
0.5625%
1.125%
0.125%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders,







--------------------------------------------------------------------------------




Pricing Tier 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 7.02(a),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Total Leverage Ratio contained in such Compliance Certificate.
The Applicable Rate in effect from the Closing Date through the first Business
Day immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a) for the fiscal quarter ending June 30,
2016 shall be determined based upon Pricing Tier 3.


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.


“Applicant Borrower” has the meaning specified in Section 2.14.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and bookrunner.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease, and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Company and its Subsidiaries for such fiscal year,
including the notes thereto.


“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of







--------------------------------------------------------------------------------




each Lender to make Revolving Loans and of the obligation of the L/C Issuer to
make L/C Credit Extensions pursuant to Section 9.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Base Rate plus 1.0%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate. Base
Rate Loans shall be made only to the Company and shall be denominated in
Dollars.


“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.


“Borrower Materials” has the meaning specified in Section 7.02.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and: (a) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a London Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day; (c) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in a currency
other than Dollars or Euro, means any such day on which dealings in deposits in
the relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and (d) if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in
a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried







--------------------------------------------------------------------------------




out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.


“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Internal Revenue Code.


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, however, for purposes of this Agreement, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, guidelines or
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III shall in each case be deemed to have gone into effect and adopted after the
Closing Date.


“Change of Control” means an event or series of events by which:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, directly or indirectly, of fifty percent (50%)
or more of the Equity Interests of the Company entitled to vote for members of
the board of directors or equivalent governing body of the Company on a fully
diluted basis;


(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or


(c)    the Company fails to own and control, directly or indirectly, 100% of the
outstanding Equity Interests (other than (i) directors’ qualifying shares and
(ii) shares issued to foreign nationals to the extent required by applicable
Law) of the Designated Borrowers.







--------------------------------------------------------------------------------






“Closing Date” means May 31, 2016.


“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.


“Company” has the meaning specified in the introductory paragraph hereto.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.


“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable
for such period, (iii) foreign exchange losses for such period, (iv)
depreciation and amortization expense for such period, and (v) other expenses
reducing Consolidated Net Income for such period which did not or will not
require a cash settlement in such period or any future period (including but not
limited to impairment charges, costs associated with exit or disposal
activities, in-process research and development charges, and stock based
compensation), minus (b) the following to the extent added in calculating such
Consolidated Net Income: (i) foreign exchange gains for such period and (ii) all
items increasing net income for such period which did not or will not result in
a cash settlement in such period or any future period. Consolidated EBITDA shall
not include any gain resulting from the sale of all or a portion of an ongoing
business.


“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Company and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money, whether current
or long-term (including the Obligations) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments; (c)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);
(d) all Attributable Indebtedness; (e) all Guarantees with respect to
Indebtedness of the types specified in clauses (a) through (d) above of another
Person; and (f) all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Company or a
Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person. To the extent that
the rights and remedies of the obligee of any Consolidated Funded Indebtedness
are limited to specific property and are otherwise non-recourse to the Company
or any Subsidiary, the amount of such Consolidated Funded Indebtedness shall be
limited to the lesser of (i) the fair market value of such Person’s interest in
such property and (ii) such Person’s obligations in respect of such Consolidated
Funded Indebtedness.


“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.









--------------------------------------------------------------------------------




“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Interest Charges for the period of the
four fiscal quarters most recently ended.


“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income (excluding extraordinary
gains and losses) for that period.


“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“CRR” means Regulation (EU) no. 575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) No. 648/2012.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.


“Defaulting Lender” means, subject to Section 2.17(d), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Company or the Administrative Agent that it does not intend to
comply with its funding obligations under this Agreement or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after written request by the Administrative Agent or
the Company, to confirm in a manner reasonably satisfactory to the
Administrative Agent and the Company that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a







--------------------------------------------------------------------------------




receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(d)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.


“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.


“Designated Borrower Joinder Agreement” has the meaning specified in
Section 2.14.
 
“Designated Borrower Request” has the meaning specified in Section 2.14.


“Designated Borrower Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $100,000,000. The Designated Borrower
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.


“Designated Lender” has the meaning specified in Section 3.02(b).


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Company or any Subsidiary (including the
Equity Interests of any Subsidiary), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith, but excluding any Involuntary
Disposition.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.


“Domestic Borrower” means, collectively, the Company and each Designated
Borrower that is a Domestic Subsidiary.









--------------------------------------------------------------------------------




“Domestic Loan Parties” means, collectively, the Domestic Borrowers and the
Subsidiary Guarantors.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia, but excluding any
FSHCO and any Subsidiary owned directly or indirectly by a Foreign Subsidiary.


“Dutch Borrower” means each Designated Borrower and each Applicant Borrower
incorporated in the Netherlands.


“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act (Wet
op het financieel toezicht) dated 28 September 2006 published in the Dutch
government gazette nr. 475 on 31 October 2006, as amended from time to time.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).


“Environmental Laws” means all Laws relating to pollution and the protection of
the environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person







--------------------------------------------------------------------------------




(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “EUR” mean the single currency of the Participating Member States.  


“Eurocurrency Base Rate” means:


(a)    for any Interest Period with respect to a Eurocurrency Rate Loan:


(i)    in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;


(ii)     in the case of Eurocurrency Rate Loan denominated in Canadian dollars,
the rate per annum equal to the Canadian Dollar Offered Rate, or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “CDOR Rate”) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date with a term equivalent to
such Interest Period;









--------------------------------------------------------------------------------




(iii)     in the case of a Eurocurrency Rate Loan denominated in Australian
dollars, the rate per annum equal to the Bank Bill Swap Reference Bid Rate
(“BBSY”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:30 a.m.
(Melbourne, Australia time) on the Rate Determination Date with a term
equivalent to such Interest Period;


(iv)     in the case of a Eurocurrency Rate Loan denominated in Kronor, the rate
per annum equal to the Stockholm Interbank Offered Rate (“STIBOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Stockholm,
Sweden time) on the Rate Determination Date with a term equivalent to such
Interest Period;


(v)     in the case of any other Eurocurrency Rate Loan denominated in an
Alternative Currency that is a Non-LIBOR Quoted Currency (other than those
specified above), the rate designated with respect to such Alternative Currency
at the time such Alternative Currency is approved by the Administrative Agent
and the Lenders pursuant to Section 1.06; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at about 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits for a
term of one month commencing that day;


provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurocurrency
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.


“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (a) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (b) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.


“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.









--------------------------------------------------------------------------------




“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), franchise taxes imposed on it (in
lieu of net income taxes), and branch profits imposed on it, by the jurisdiction
(or any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or as a result of a
present or former connection between such recipient and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than such connection arising from the
Administrative Agent, any Lender or the L/C Issuer having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan
Document), (b) any backup withholding tax that is required by the Internal
Revenue Code to be withheld from amounts payable to a Lender other than a
Foreign Lender, (c) except as provided in the following sentence, in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 11.13), any withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from such Borrower with respect to such withholding tax
pursuant to Section 3.01(a) and (d) any U.S. federal withholding Taxes imposed
under FATCA. Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Foreign Loan Party to any Lender
hereunder or under any other Loan Document, provided that


(i)    such Lender shall have complied with the last paragraph of Section
3.01(e)(iii), and


(ii)    if the relevant Foreign Loan Party is FLIR Systems, Ltd. (x) the
relevant Lender is a Qualifying Lender; (y) the relevant Lender is not or has
ceased to be a Qualifying Lender and at the time the relevant payment falls due,
the payment could not have been made to the relevant Lender without any
withholding tax being imposed if the Lender had been a Qualifying Lender; or (z)
the relevant Lender is not or has ceased to be a Qualifying Lender at the time
the relevant payment falls due as a result of a Change in Law or a change in (or
the interpretation, administration or application of) any double taxation
agreement or any published practice or published concession of any relevant tax
authority, in each case after the date on which it became a Lender under this
Agreement.


“Existing Credit Agreement” has the meaning set forth in the recitals hereto.


“Existing Letters of Credit” means those letters of credit listed on Schedule
1.01.


“Existing Senior Notes” means the Company’s 3.750% Notes due 2016 issued
pursuant to that certain Indenture, dated August 19, 2011, between the Company
and U.S. Bank National Association, as trustee (the “trustee”), as supplemented
by that certain First Supplemental Indenture, dated August 19, 2011, between the
Company and the trustee.


“Facility Office” means, with respect to any Lender, the office through which
such Lender will perform its obligations under this Agreement.
    
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to







--------------------------------------------------------------------------------




comply with), any current or future regulations or official interpretations
thereof, any intergovernmental agreements implementing the foregoing, and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.


“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Company and the Administrative Agent.


“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.


“Foreign Loan Parties” means, collectively, the Foreign Subsidiaries of the
Company that are Designated Borrowers.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


“FSHCO” means any Subsidiary, substantially all of the assets of which consist
of, directly or indirectly, Equity Interests of one or more CFCs and
Indebtedness of such CFCs.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession, that are applicable to the circumstances as of the date of
determination, consistently applied.









--------------------------------------------------------------------------------




“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any payment obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of any other
Person, whether or not such Indebtedness is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided, however, that the term Guarantee shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect as of the
Closing Date or entered into in connection with any Acquisition or Disposition
permitted under the terms of this Agreement (other than any such obligation with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary payment
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.


“Guarantors” means the Subsidiary Guarantors and, with respect to the
Obligations owing by the Designated Borrowers that are Foreign Subsidiaries, the
Domestic Borrowers.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the holders of the Obligations pursuant to Article IV.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“HMRC DT Treaty Passport Scheme” means the HM Revenue & Customs Double Taxation
Treaty Passport Scheme for overseas corporate lenders which commenced on 1
September 2010.


“Honor Date” has the meaning set forth in Section 2.03(c).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount of all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank







--------------------------------------------------------------------------------




guaranties, surety bonds and similar instruments; (c) net obligations of such
Person under any Swap Contract; (d) all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business); (e) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; (f) all Attributable Indebtedness of
such Person; (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and (h) all Guarantees of such Person in respect of any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.


“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Loan Notice;
provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    no Interest Period shall extend beyond the Maturity Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986.









--------------------------------------------------------------------------------




“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Company or
any of its Subsidiaries.


“IP Rights” has the meaning specified in Section 6.16.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.


“Kronor” means the lawful currency of Sweden.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.







--------------------------------------------------------------------------------




    
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and each other Person that becomes a “Lender” in accordance with
this Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.


“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be denominated in
Dollars or in an Alternative Currency.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $100,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Leverage Increase Election” has the meaning specified in Section 8.08(a).


“LIBOR Quoted Currency” means Dollars and any Alterative Currency for which
there is a published LIBOR rate with respect thereto, in each case as long as
there is a published LIBOR rate with respect thereto.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement (in the nature of compensating balances, cash collateral accounts or
security interests), encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Designated Borrower Joinder Agreement, each Joinder Agreement, any agreement
entered into by a Loan Party creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.16 and the Fee Letter.


“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, in each case pursuant to Section







--------------------------------------------------------------------------------




2.02(a), which shall be substantially in the form of Exhibit 2.02 or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Company.


“Loan Parties” means, collectively, each Domestic Loan Party and each Foreign
Loan Party.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation or has its Facility Office by any Governmental Authority.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Company and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of any Loan Party to
perform its payment or other material obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party. Failure of the Company to achieve the results
forecasted pursuant to Section 7.02(b) shall not, in and of itself, constitute a
Material Adverse Effect.


“Material Indebtedness” means Indebtedness (other than the Loans) of the Company
or any Subsidiary in an aggregate principal amount exceeding the $100,000,000.


“Maturity Date” means May 31, 2021; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
 







--------------------------------------------------------------------------------




“Non-Public Lender” means (a) until the publication of an interpretation of
"public" as referred to in the CRR by the relevant authority/authorities: an
entity that provides repayable funds to a Borrower for a minimum amount of EUR
100,000 (or its equivalent in another currency) or (b) following the publication
of an interpretation of “public” as referred to in the CRR by the relevant
authority/authorities: an entity that shall qualify as not forming part of the
public on the basis of such interpretation.


“Note” has the meaning specified in Section 2.11(a).


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising (x) under any Loan Document or
(y) otherwise with respect to any Loan or Letter of Credit, in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming a Loan Party as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable documents with respect to any non-U.S. jurisdiction); (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization (or equivalent or comparable documents with respect to
any non-U.S. jurisdiction) and (d) with respect to all entities, any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).


“Original Lender” means each of the Persons identified as a “Lender” on the
signature pages hereto.


“Other Taxes” means all present or future stamp or documentary taxes, value
added taxes or any other excise or property taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document other than Excluded Taxes.


“Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Company of Unreimbursed
Amounts.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the







--------------------------------------------------------------------------------




rate of interest per annum at which overnight deposits in the applicable
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.  


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“Participating Member State” means any member state of the European Union that
adopts or has adopted, and in each case continues to adopt, the Euro as its
lawful currency in accordance with legislation of the European Union relating to
Economic and Monetary Union.


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Internal Revenue Code or Title IV of ERISA, any
ERISA Affiliate.


“Platform” has the meaning specified in Section 7.02.


“Qualifying Lender” means a Lender that is (a) an Original Lender; (b) a Treaty
Lender; or (c) a Lender that is entitled to receive any payments of interest
from FLIR Systems, Ltd. made to it under a Loan Document without any United
Kingdom withholding tax being imposed.


“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).


“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.







--------------------------------------------------------------------------------






“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
that the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination. Unfunded participations of Lenders in L/C Obligations
and Swing Line Loans held by the L/C Issuer and the Swing Line Lender, in their
respective capacities as such, shall constitute outstanding Obligations held by
the Lenders holding such participations for purposes of this definition.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of delivery of the incumbency certificates the
secretary or any assistant secretary of any Loan Party and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Loan Party will provide an
incumbency certificate and appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, (iv)
in the case of all Existing Letters of Credit denominated in Alternative
Currencies, the Closing Date and (v) such additional dates as the Administrative
Agent or the L/C Issuer shall determine or the Required Lenders shall require.  









--------------------------------------------------------------------------------




“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption or other documentation pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.


“Revolving Credit Obligations” has the meaning specified in Section 2.15(a).


“Revolving Loan” has the meaning specified in Section 2.01.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.


“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other sanctions
authority in other jurisdictions with authority or jurisdiction over the Company
or any of its Subsidiaries.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“SEC Reports” means the annual, regular, periodic and special reports that the
Company has filed with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Significant Subsidiary” means as of any date of determination, any Subsidiary
of the Company (i) that, together with its Subsidiaries, has assets as of such
date that exceed 10% of total assets of the Company and its Subsidiaries, on a
consolidated basis, as of such date or (ii) whose, together with its
Subsidiaries’, contribution to revenues for the four quarter period ending
immediately prior to such date, exceed 10% of consolidated revenues of the
Company and its Subsidiaries for such period.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (c) such Person is not engaged in
a business or a transaction, and is not about to engage in a business







--------------------------------------------------------------------------------




or a transaction, for which such Person’s property would constitute unreasonably
small capital, (d) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person and (e) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.  


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.


“Subsidiary Guarantors” means each Person that joins as a Subsidiary Guarantor
pursuant to Section 7.12, together with their successors and permitted assigns.
As of the Closing Date, there are no Subsidiary Guarantors. No Subsidiary shall
be required to become a Subsidiary Guarantor unless such Subsidiary Guarantees
any Material Indebtedness.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.









--------------------------------------------------------------------------------




“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swedish Borrower” means each Designated Borrower and Applicant Borrower
incorporated in Sweden.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.


“Syndicated Loan Scheme” means the Syndicated Loan Scheme as described in HM
Revenue & Customs Guidelines dated September 2010 and administered by HM Revenue
& Customs.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Threshold Amount” means $25,000,000.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.







--------------------------------------------------------------------------------






“Treaty Lender” means a Lender which (a) is treated as a resident of a Treaty
State for the purposes of the Treaty; (b) does not carry on a business in the
United Kingdom through a permanent establishment with which that Lender’s
participation in the Loans is effectively connected; and (c) fulfills any
conditions subject to the completion of any necessary procedural formalities
which must be fulfilled under the double taxation agreement for residents of
that Treaty State to obtain exemption from United Kingdom taxation on interest.


“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


“Wholly Owned Subsidiary” means any Person, 100% of whose Equity Interests
(other than (a) directors’ qualifying shares and (b) shares issued to foreign
nationals to the extent required by applicable Law) are at the time owned by the
Company directly or indirectly through other Persons, 100% of whose Equity
Interests (other than (a) directors’ qualifying shares and (b) shares issued to
foreign nationals to the extent required by applicable Law) are at the time
owned, directly or indirectly, by the Company.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:









--------------------------------------------------------------------------------




(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms.


(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect from time to
time.


(b)    Changes in GAAP. If at any time any change in GAAP (other than as set
forth below in Section 1.03(d)) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.









--------------------------------------------------------------------------------




(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


(d)        Operating Lease Treatment. For purposes of calculations made pursuant
to the terms of this Agreement, GAAP will be deemed to treat operating leases in
a manner consistent with their current treatment under generally accepted
accounting principles as in effect on the Closing Date, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter.


1.04    Rounding.


Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05    Exchange Rates; Currency Equivalents.


(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.


(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.


(c)    The Administrative Agent does not warrant, nor accept responsibility for,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Base Rate” or with respect to any comparable or
successor rate thereto.


1.06    Additional Alternative Currencies.


(a)    The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “LIBOR Quoted Currency” or “Non-LIBOR
Quoted Currency”; provided that (i) such requested currency is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars







--------------------------------------------------------------------------------




and (ii) such requested currency shall only be a LIBOR Quoted Currency to the
extent there is a published LIBOR rate for such currency. In the case of any
such request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and the Lenders
that would be obligated to make Loans denominated in such requested currency;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the L/C Issuer.


(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.


(c)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Lenders that
would be obligated to make Credit Extensions denominated in such requested
currency consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Company and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Base Rate for
any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Base Rate for such currency and (ii) the extent the definition of
Eurocurrency Base Rate reflects the appropriate interest rate for such currency
or has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Company and (A) the Administrative
Agent and the L/C Issuer may amend the definition of Eurocurrency Base Rate for
any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Base Rate for such currency and (B) to the extent the definition of
Eurocurrency Base Rate reflects the appropriate interest rate for such currency
or has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.


1.07    Change of Currency.


(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with







--------------------------------------------------------------------------------




effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.


(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


1.08    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).


1.09    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.


ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Revolving Loans.


(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment and (iii) the aggregate
Outstanding Amount of the Revolving Loans owing by the Designated Borrowers
shall not exceed the Designated Borrower Sublimit then in effect. Within the
limits of each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.







--------------------------------------------------------------------------------






(b)    [Reserved].


(c)    Increases of the Aggregate Revolving Commitments. The Company shall have
the right, upon at least fifteen (15) Business Days’ prior written notice to the
Administrative Agent, to increase the Aggregate Revolving Commitments by an
aggregate amount of up to $200,000,000 in one or more increases, at any time
prior to the fifth anniversary of the Closing Date, subject, however, in any
such case, to satisfaction of the following conditions precedent:


(i)    no Event of Default shall have occurred and be continuing on the date on
which such increase is to become effective;


(ii)    the representations and warranties set forth in Article VI shall be true
and correct in all material respects on and as of the date on which such
increase is to become effective;


(iii)    such increase shall be in a minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof (unless otherwise agreed by
the Administrative Agent);


(iv)    such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional commitments in a corresponding amount of
such requested increase from either existing Lenders and/or one or more other
institutions that qualify as an Eligible Assignee (it being understood and
agreed that no existing Lender shall be required to provide an additional
commitment) and (B) documentation from each institution providing an additional
commitment evidencing their commitment and their obligations under this
Agreement in form and substance acceptable to the Administrative Agent;


(v)    the Administrative Agent shall have received all documents (including
resolutions of the board of directors (other such other applicable governing
body) of the Loan Parties) it may reasonably request relating to the corporate
or other necessary authority for and the validity of such increase in the
Aggregate Revolving Commitments, and any other matters relevant thereto, all in
form and substance reasonably satisfactory to the Administrative Agent; and


(vi)    if any Revolving Loans are outstanding at the time of the increase in
the Aggregate Revolving Commitments, the Company shall, if applicable, prepay
one or more existing Revolving Loans (such prepayment to be subject to
Section 3.05) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving Commitments, each Lender will hold its pro
rata share (based on its Applicable Percentage of the increased Aggregate
Revolving Commitments) of outstanding Revolving Loans.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior







--------------------------------------------------------------------------------




to the requested date of any Borrowing or continuation of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (iii) on the requested date of
any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Company is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Loans to be borrowed, and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Loan Notice requesting a Borrowing, then the Loans so requested shall be
made in Dollars. If the Company fails to specify a Type of a Loan in a Loan
Notice or if the Company fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date of a Borrowing of
Revolving Loans denominated in Dollars, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
applicable Borrower as provided above.


(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans denominated
in Dollars may be requested as, converted to or continued as Eurocurrency Rate
Loans without the consent of the Required Lenders, and the Required Lenders may
demand that any







--------------------------------------------------------------------------------




or all of the then outstanding Eurocurrency Rate Loans denominated in Dollars be
converted immediately to Base Rate Loans.


(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect with respect to Revolving
Loans.


2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.


(ii)    The L/C Issuer shall not issue any Letter of Credit if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders have approved such expiry date.


(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not







--------------------------------------------------------------------------------




having the force of law) from any Governmental Authority with jurisdiction over
the L/C Issuer shall prohibit, or request that the L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;


(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $10,000,
in the case of a commercial Letter of Credit, or $100,000, in the case of a
standby Letter of Credit;


(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;


(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;


(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or


(G)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.







--------------------------------------------------------------------------------






(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 10:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Company shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.


(iii)    If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in







--------------------------------------------------------------------------------




each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Company
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Company fails to
timely reimburse the L/C Issuer on the Honor Date, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s







--------------------------------------------------------------------------------




Applicable Percentage thereof. In such event, the Company shall be deemed to
have requested a Borrowing of Revolving Loans that are Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Company in such amount. The Administrative Agent shall
remit the funds so received to the L/C Issuer in Dollars.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Revolving Loans that are Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, the
Company shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.


(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Company of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions







--------------------------------------------------------------------------------




of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein







--------------------------------------------------------------------------------




being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;


(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
    
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or


(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary;


provided, that nothing in this Section 2.03(e) shall be deemed a waiver of the
third and fourth sentences in Section 2.03(f).


The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.


(f)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or







--------------------------------------------------------------------------------




omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.


(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Company for, and the L/C Issuer’s
rights and remedies against the Company shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any Law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such Law or practice.


(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.17, with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) (i) for each commercial Letter of Credit equal to equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit and (ii) for each standby Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the







--------------------------------------------------------------------------------




Required Revolving     Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Fee Letter, computed on the Dollar Equivalent of the
amount of such Letter of Credit, and payable upon the issuance thereof; provided
that in the case of any Letter of Credit in respect of which Cash Collateral has
been provided in accordance with Section 2.16, the fronting fee for such Letter
of Credit shall be calculated based on the amount of such Letter of Credit that
is not Cash Collateralized, (ii) with respect to any amendment of a commercial
Letter of Credit increasing the amount of such Letter of Credit, at a rate
separately agreed between the Company and the L/C Issuer, computed on the Dollar
Equivalent of the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Fee Letter, computed on the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit and on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.


(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company’s business derives substantial benefits from the businesses of such
Subsidiaries.


2.04    Swing Line Loans.


(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Company in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment and provided, further, that the







--------------------------------------------------------------------------------




Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.


(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Borrowing of Swing Line Loans (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.


(c)    Refinancing of Swing Line Loans.


(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Revolving Loan
that is a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. The Swing Line Lender shall furnish
the Company with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated deposits not later than 1:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii),
each Lender that so makes funds available shall be deemed to have made a
Revolving Loan that is a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.









--------------------------------------------------------------------------------




(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.


(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.


(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.







--------------------------------------------------------------------------------






(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.


(f)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


(g)    Resignation. At any time after the Lender serving as Swing Line Lender
ceases to have a Revolving Commitment, such Lender may resign as Swing Line
Lender in a manner consistent with Section 11.06(g).
 
2.05    Prepayments.


(a)    Voluntary Prepayments of Loans.


(i)    Revolving Loans. Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be in a form reasonably acceptable to the Administrative
Agent and received by the Administrative Agent not later than 11:00 a.m. (1)
three Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
and (3) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (C) any prepayment of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) and currencies of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.17, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages.


(ii)    Swing Line Loans. The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be in a form reasonably acceptable
to the Swing Line Lender and received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Company, the







--------------------------------------------------------------------------------




Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.


(b)    Mandatory Prepayments of Loans. If the Administrative Agent notifies the
Company at any time that the Total Revolving Outstandings at such time exceed
the Aggregate Revolving Commitments then in effect, then, within two Business
Days after receipt of such notice, the Borrowers shall prepay Loans and/or the
Company shall Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Aggregate Revolving Commitments then in effect;
provided, however, that, subject to the provisions of Section 2.03(g)(ii), the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.05(b)(i) unless after the prepayment in full of the Loans the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations. If the Administrative Agent notifies the Company at
any time that the Outstanding Amount of Revolving Loans made to Designated
Borrowers at such time exceeds the Designated Borrower Sublimit then in effect,
then, within two Business Days after receipt of such notice, the Designated
Borrowers shall prepay Loans in an aggregate amount equal to the excess of such
Outstanding Amount over the Designated Borrower Sublimit then in effect.


2.06    Termination or Reduction of Aggregate Revolving Commitments.


The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 noon five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce
the Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. Each notice delivered by the Company pursuant to this Section that is
contingent upon the closing of a refinancing or other specified transaction may
state that such notice is conditional, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Revolving Commitments. The amount of any such
Aggregate Revolving Commitment reduction shall not be applied to the Letter of
Credit Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Revolving Commitments shall be applied to the Revolving Commitment of
each Lender according to its Applicable Percentage. All fees accrued with
respect thereto until the effective date of any termination of all or any
portion of the Aggregate Revolving Commitments shall be paid on the effective
date of such termination.


2.07    Repayment of Loans.


(a)    Revolving Loans. Each Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans made to such Borrower
outstanding on such date.


(b)    Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) ten (10) Business Days after such Swing Line Loan is
made and (ii) the Maturity Date.







--------------------------------------------------------------------------------






2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the sum of the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to either (i) unless otherwise agreed by the Company and
the Swing Line Lender, the Base Rate plus the Applicable Rate or (ii) such rate
per annum as quoted by the Swing Line Lender and accepted by the Company.


(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws; provided that, except as provided in subclauses (i) and (ii)
above, so long as the Commitments have not been terminated, the Borrowers shall
not be required to pay the Default Rate to any Lender while such Lender is a
Defaulting Lender.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest to the extent permitted by applicable Laws) shall be due and
payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:


(a)    Commitment Fee. The Company shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the product of (i) the Applicable Rate times
(ii) the actual daily amount by which the Aggregate Revolving Commitments exceed
the sum of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.17.
For purposes of clarification, Swing Line Loans shall not be considered
outstanding







--------------------------------------------------------------------------------




for purposes of determining the unused portion of the Aggregate Revolving
Commitments. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.


(b)    Fee Letter. The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Base Rate) and all
computations for interest on Loans denominated in Sterling shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Required Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Company shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under this Agreement. The Company’s
obligations under this paragraph shall survive the termination of the Aggregate
Revolving Commitments and the repayment of all other Obligations hereunder.


2.11    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.







--------------------------------------------------------------------------------




The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such promissory note shall
be in the form of Exhibit 2.11(a) (a “Note”). Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.12    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 1:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 1:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Except as set forth in Section 2.07(c), if any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of







--------------------------------------------------------------------------------




Eurocurrency Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.


(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.


A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the







--------------------------------------------------------------------------------




failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.16, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14    Designated Borrowers.


(a)    Effective as of the date hereof each of FLIR Systems, B.V., a Dutch
company under company registration No. 34216690, FLIR Systems Holding AB, a
company incorporated in Sweden under company registration No. 556631-6013, FLIR
Systems Aktiebolag, a company incorporated in Sweden under company registration
No. 556256-6579, and FLIR Systems, Limited, a private limited liability company
incorporated and existing under the laws of England and Wales registered under
company number 01320288, shall be a “Designated Borrower” hereunder and may
receive Revolving Loans for its account on the terms and conditions set forth in
this Agreement.


(b) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole







--------------------------------------------------------------------------------




discretion), request the designation of any Wholly Owned Subsidiary of the
Company (an “Applicant Borrower”) as a Designated Borrower to receive Revolving
Loans hereunder by delivering to the Administrative Agent (which shall promptly
deliver copies thereof to each Lender) a duly executed notice in substantially
the form of Exhibit 2.14(a) (a “Designated Borrower Request”). If (i) in the
case of a Foreign Subsidiary, the Administrative Agent and the Lenders, and (ii)
in the case of a Domestic Subsidiary, the Administrative Agent and the Required
Lenders, agree that an Applicant Borrower shall be entitled to receive Revolving
Loans hereunder, then the Administrative Agent and the Lenders, or the Required
Lenders, as applicable, shall send an agreement in substantially the form of
Exhibit 2.14(b) (a “Designated Borrower Joinder Agreement”) to the Company
specifying (x) if such Applicant Borrower is a Foreign Subsidiary, the
additional terms and conditions applicable to extensions of credit to such
Applicant Borrower and (y) the effective date upon which the Applicant Borrower
shall constitute a Designated Borrower for purposes hereof. Upon the execution
of such Designated Borrower Joinder Agreement by the Company and such Applicant
Borrower, such Applicant Borrower shall be a Designated Borrower and permitted
to receive Loans hereunder, on the terms and conditions set forth herein and
therein, and such Applicant Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after such effective date. The parties hereto
acknowledge and agree that prior to any Designated Borrower becoming entitled to
utilize the credit facilities provided for in this Agreement the Administrative
Agent and the Lenders shall have received such supporting resolutions,
incumbency certificates, opinions of counsel, “know-your-customer” information
and other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent in its reasonable discretion.


(c) The Obligations of the Domestic Borrowers shall be joint and several in
nature. The Obligations of each of the Designated Borrowers that is a Foreign
Subsidiary shall be several in nature.


(d)     Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Revolving Loans made by the Lenders, to any such Designated
Borrower hereunder. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower; provided that if such communication is directed to a
specific Designated Borrower, it shall indicate to which Designated Borrower it
is directed.


(e)    The Company may from time to time, upon not less than 10 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Revolving Loans payable by such Designated Borrower, or other amounts payable by
such Designated Borrower on account of any Revolving Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.


2.15    Concerning Joint and Several Liability of the Domestic Borrowers.







--------------------------------------------------------------------------------






(a)    Each Domestic Borrower is accepting joint and several liability under
this Section 2.15 in consideration of the financial accommodation to be provided
by the Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of each Domestic Borrower and in consideration of the undertakings
of each Domestic Borrower to accept joint and several liability for the
Obligations constituting Revolving Credit Exposure (the “Revolving Credit
Obligations”) of each of the other Domestic Borrowers.


(b)    Each Domestic Borrower jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Domestic Borrowers with respect to the
payment and performance of all of the Revolving Credit Obligations arising under
this Agreement and the other Loan Documents, it being the intention of the
parties hereto that all the Revolving Credit Obligations shall be the joint and
several obligations of each of the Domestic Borrowers without preferences or
distinction among them.


(c)    If and to the extent that a Domestic Borrower shall fail to make any
payment with respect to any of the Revolving Credit Obligations hereunder as and
when due or to perform any of such Revolving Credit Obligations in accordance
with the terms thereof, then in each such event, the other Domestic Borrowers
will make such payment with respect to, or perform, such Revolving Credit
Obligation.


(d)    The obligations of each Domestic Borrower under the provisions of this
Section 2.15 constitute full recourse obligations of such Domestic Borrower,
enforceable against it to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstances whatsoever.


(e)    Except as otherwise expressly provided herein, each Domestic Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default (except to the extent notice is expressly required to
be given pursuant to the terms of this Agreement), or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by the Administrative Agent or the Lenders under or in respect of any of the
Revolving Credit Obligations hereunder, any requirement of diligence and,
generally, all demands, notices and other formalities of every kind in
connection with this Agreement. Each Domestic Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Revolving Credit Obligations hereunder, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Lenders at any time or times in respect of any default by any Domestic Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by the Lenders in
respect of any of the Revolving Credit Obligations hereunder, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of such Revolving Credit Obligations or the addition,
substitution or release, in whole or in part, of any Domestic Borrower. Without
limiting the generality of the foregoing, each Domestic Borrower assents to any
other action or delay in acting or any failure to act on the part of the
Administrative Agent or the Lenders, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable Laws or regulations thereunder which might, but for the
provisions of this Section 2.15, afford grounds for terminating, discharging or
relieving such Domestic Borrower, in whole or in part, from any of its
obligations under this Section 2.15, it being the intention of each Domestic
Borrower that, so long as any of the Revolving Credit Obligations hereunder
remain unsatisfied, the obligations of such Domestic Borrower under this Section
2.15 shall not be discharged except by performance and then only to the extent
of such performance. The obligations of each Domestic Borrower under this
Section 2.15 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to any Loan Party or the







--------------------------------------------------------------------------------




Lenders. The joint and several liability of the Domestic Borrowers under this
Section 2.15 shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Loan Party or the Lenders.


(f)    The provisions of this Section 2.15 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Domestic Borrowers as often as occasion therefore may arise and without
requirement on the part of any Lender first to marshal any of its claims or to
exercise any of its rights against any other Loan Party or to exhaust any
remedies available to it against any other Loan Party or to resort to any other
source or means of obtaining payment of any of the Revolving Credit Obligations
or to elect any other remedy. The provisions of this Section 2.15 shall remain
in effect until all the Revolving Credit Obligations hereunder shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Revolving Credit Obligations, is
rescinded or must otherwise be restored or returned by the Lenders upon the
insolvency, bankruptcy or reorganization of any of the Loan Parties, or
otherwise, the provisions of this Section 2.15 will forthwith be reinstated and
in effect as though such payment had not been made.


(g)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts, the obligations of each Domestic
Borrower under this Section 2.15 shall be limited to an aggregate amount equal
to the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable Debtor Relief Law.


(h)    For purposes of clarification with respect to the Designated Borrowers
that are Foreign Subsidiaries, (i) the Obligations of such Designated Borrowers
are several and not joint and several and (ii) pursuant to Article IV hereof,
the Domestic Borrowers shall guarantee the Revolving Credit Obligations of such
Designated Borrowers.


2.16    Cash Collateral.


(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Company shall
be required to provide Cash Collateral pursuant to Section 9.02(c) or (iv) there
shall exist a Defaulting Lender, the Company shall promptly (in the case of
clause (iii) above) or within three (3) Business Days (in all other cases)
following any written request by the Administrative Agent or the L/C Issuer
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.17(b) and any Cash
Collateral provided by the Defaulting Lender). Additionally, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing blocked deposit accounts at Bank of America. The
Company, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and agrees to maintain, a first priority security interest







--------------------------------------------------------------------------------




in all such cash, deposit accounts and all balances therein, and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.16(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the L/C Issuer as herein provided (other
than Liens permitted under Section 8.01(j)), or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Company or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. The Company shall pay
promptly, and in any event within thirty (30) days following written demand
therefor from time to time all reasonable and customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vii)) or, in the case of Cash
Collateral posted pursuant to clause (ii) of Section 2.16(a), the expiration or
termination of the applicable Letter of Credit so long as no L/C Obligations
remain outstanding with respect to such Letter of Credit) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, if any, and (y) the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.


2.17    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” and in
Section 11.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer







--------------------------------------------------------------------------------




or Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.16; fourth, as the Company may request (so long as no Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement and (y) Cash Collateralize the
L/C Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.16; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Revolving Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Revolving Loans were made or the related Letters
of Credit were issued at a time when the conditions set forth in Section 5.02
were satisfied or waived, such payment shall be applied solely to pay the
Revolving Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Revolving Loans of,
or L/C Obligations owed to, such Defaulting Lender until such time as all
Revolving Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments hereunder without giving effect to Section 2.17(b). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees.


(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.


(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the







--------------------------------------------------------------------------------




extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


(b)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.20, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(c)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.


(d)    Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.17(b)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(e)    Notice to Company. Promptly after the Administrative Agent determines
that a Lender is a Defaulting Lender, the Administrative Agent will notify the
Company thereof.


ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    (i) Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the







--------------------------------------------------------------------------------




Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


(ii)    Without limitation of Section 3.01(a)(i) above, if the Loan Parties or
the Administrative Agent shall be required by the Internal Revenue Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Internal Revenue Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Parties shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such withholding or deduction of Indemnified Taxes been made.


(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable recipient receives an amount equal to the sum it would have
received had no such withholding or deduction of Indemnified Taxes been made.


(b)    Without limiting the provisions of subsection (a) above, each applicable
Loan Party shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.


(c)    (i) Without limiting the provisions of subsection (a) or (b) above, each
Loan Party agrees to indemnify the Administrative Agent, each Lender and the L/C
Issuer for (i) the full amount of Indemnified Taxes and Other Taxes (including
any Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
or attributable to amounts payable under this Section) withheld or deducted by
the Loan Parties or the Administrative Agent or paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any expenses
arising therefrom or with respect thereto, in each case whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority except for any penalties, interest or
expenses resulting from the gross negligence or willful misconduct of the
Administrative Agent or a Lender, as the case may be. The Loan Parties shall
also, and do hereby, indemnify the Administrative Agent for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error. Payment under this
subsection







--------------------------------------------------------------------------------




(c) shall be made within 30 days after the date the Lender, the L/C Issuer or
the Administrative Agent makes a written demand therefor.


(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or the L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, including, in the case of the Loan Parties, any amounts
payable by the Loan Parties pursuant to the second sentence of clause (i) of
this subsection (c). Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


(d)    Upon request by any Loan Party or the Administrative Agent, as the case
may be, after any payment of Taxes by such Loan Party or by the Administrative
Agent to a Governmental Authority as provided in this Section 3.01, such Loan
Party shall deliver to the Administrative Agent or the Administrative Agent
shall deliver to such Loan Party, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Law to report such payment or
other evidence of such payment reasonably satisfactory to such Loan Party or the
Administrative Agent, as the case may be.


(e)    (i)    Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Company or the Administrative Agent,
such properly completed and executed documentation reasonably requested by a
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.









--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,


(A)    any Lender that is a “United States person” as defined in Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:


(I)    duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(II)    duly completed copies of Internal Revenue Service Form W-8ECI,


(III)    duly completed copies of Internal Revenue Service Form W-8IMY and all
required supporting documentation,


(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the applicable Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
or


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver







--------------------------------------------------------------------------------




to the Company and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)    Without limiting the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Company, as the Administrative Agent or the
Company shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any non-U.S. jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the United States by the Borrowers pursuant to this Agreement
or otherwise to establish such Lender’s status for withholding tax purposes in
such other jurisdiction.


(iv)    Each Lender shall promptly notify the Administrative Agent of any change
in circumstances which would modify or render invalid any such claimed exemption
or reduction. Additionally, each of the Borrowers shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
such Borrower, as are required to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes, or otherwise in connection with the
Loan Documents, with respect to such jurisdiction.


Notwithstanding anything to the contrary, nothing in this Section 3.01(e) shall
require any Lender to use the HMRC DT Treaty Passport Scheme or the Syndicated
Loan Scheme, or take any action necessary for the purpose of applying either the
HMRC DT Treaty Passport Scheme or the Syndicated Loan Scheme, in respect of any
Loan to which it is a party.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such







--------------------------------------------------------------------------------




Lender or the L/C Issuer, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the recipient in a less favorable
net after-Tax position than such recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require the Administrative Agent, any Lender or the L/C Issuer
to make available its tax returns (or any other information relating to its
Taxes that it deems confidential) to the Company or any other Person.


(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.


3.02    Illegality.


(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurocurrency Base Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or continue Eurocurrency Rate Loans in the
affected currency or currencies or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Base Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender, shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Base Rate component of the Base Rate, in
each case until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the applicable Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Base Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Base Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Base Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Base Rate.
Upon any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.







--------------------------------------------------------------------------------






(b)    Each Lender at its option may make any Credit Extension to any Borrower
by causing any domestic or foreign branch or Affiliate of such Lender (each a
“Designated Lender”) to make such Credit Extension (and in the case of an
Affiliate, the provisions of Sections 3.01 through 3.05 and 11.04 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Credit Extension in accordance with the terms of this Agreement; provided,
however, if any Lender or any Designated Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Designated Lender to perform its
obligations hereunder or to issue, make, maintain, fund or charge interest with
respect to any Credit Extension to any Designated Borrower who is organized
under the Laws of a jurisdiction other than the United States, a State thereof
or the District of Columbia then, on notice thereof by such Lender to the
Company through the Administrative Agent, and until such notice by such Lender
is revoked, any obligation of such Lender to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension shall be suspended.
Upon receipt of such notice, the Loan Parties shall, take all reasonable actions
requested by such Lender to mitigate or avoid such illegality.


3.03    Inability to Determine Rates.


(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (i), “Impacted Loans”), or (ii) that the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan, the Administrative Agent will promptly
notify the Company and all Lenders. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Base Rate component of
the Base Rate, the utilization of the Eurocurrency Base Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein to the extent available.


(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such







--------------------------------------------------------------------------------




Lender to do any of the foregoing and provides the Administrative Agent and the
Borrower written notice thereof.


3.04    Increased Cost and Reduced Return; Capital Adequacy.


(a)    If any Lender or the L/C Issuer reasonably determines that as a result of
any Change in Law, there shall be any increase in the cost to such Lender or the
L/C Issuer, as applicable, of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender or the L/C Issuer
in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Excluded Taxes, Indemnified Taxes or Other Taxes (as to which Section 3.01
shall govern), (ii) changes in the basis of taxation of overall net income or
overall gross income by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender or
the L/C Issuer is organized or has its Lending Office and (iii) reserve
requirements utilized, as to Eurocurrency Rate Loans, in the determination of
the Eurocurrency Rate) does not represent the cost to such Lender of complying
with the requirements of the relevant central banking or financial regulatory
authority in relation to its making, funding or maintaining of Eurocurrency Rate
Loans, then from time to time upon demand of such Lender or the L/C Issuer (with
a copy of such demand to the Administrative Agent), the Company shall pay (or
cause the applicable Designated Borrower to pay) to such Lender or the L/C
Issuer such additional amounts as will compensate such Lender or the L/C Issuer
for such increased cost or reduction.


(b)    If any Lender or the L/C Issuer determines that any Change in Law
regarding capital adequacy or liquidity affecting such Lender or the L/C Issuer
(or its Lending Office or holding company) has the effect of reducing the rate
of return on the capital of such Lender, the L/C Issuer or its holding company
as a consequence of such Lender’s or the L/C Issuer’s obligations hereunder
(taking into consideration its (and its holding company’s) policies with respect
to capital adequacy and such Lender’s or the L/C Issuer’s or its holding
company’s desired return on capital or liquidity), then from time to time upon
demand of such Lender or the L/C Issuer (with a copy of such demand to the
Administrative Agent), the Company shall pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer such additional amounts as
will compensate such Lender or the L/C Issuer or such holding company for such
reduction.


(c)    Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory
Costs attributable to the Obligations, then from time to time the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such Mandatory Costs. Such amount shall be
expressed as a percentage rate per annum and shall be payable on the full amount
of the applicable Obligations.


3.05    Funding Losses.


Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Company shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);









--------------------------------------------------------------------------------




(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;


(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) in a different currency from such
Loan or Letter of Credit drawing; or


(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;


including any loss (other than loss of anticipated profits), any foreign
exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract. The Company shall also pay any
reasonable and customary administrative fees charged by such Lender in
connection with the foregoing.


For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank eurodollar
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.


Notwithstanding the foregoing, each Lender executing this Agreement hereby
waives any breakage fees owed to such Lender pursuant to Section 3.05 of the
Existing Credit Agreement in connection with the prepayment of the term loans
owing under the Existing Credit Agreement on the Closing Date. This waiver is a
one-time waiver and shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under this Agreement or any of the other Loan Documents.


3.06    Matters Applicable to Requests for Compensation.


(a)    Each Lender may make any Credit Extension to a Borrower through any
Lending Office, provided that the exercise of this option shall not affect the
obligation such Borrower to repay the Credit Extension in accordance with the
terms of this Agreement. A certificate of the Administrative Agent, the L/C
Issuer or any Lender claiming compensation under this Article III and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error and shall set forth in reasonable
detail the basis for requesting such amount (but shall not require any Lender to
disclose confidential or proprietary information). In determining such amount,
the Administrative Agent, the L/C Issuer or such Lender may use any reasonable
averaging and attribution methods if applied consistently to all similarly
situated borrowers.


(b)    If any Loan Party is required to pay any amount to any Lender, the L/C
Issuer or the Administrative Agent pursuant to this Article III, then such
Lender, the L/C Issuer or the Administrative Agent, as applicable, shall, at the
expense of the Company, use reasonable efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its Lending Office so as
to eliminate or reduce any such







--------------------------------------------------------------------------------




additional payment which may thereafter accrue, if such change in the reasonable
judgment of such Lender is not otherwise disadvantageous to such Lender.


(c)    Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to Section 3.04 or 3.05 shall not constitute a waiver of
such Lender’s or the L/C Issuer’s right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender or the L/C Issuer
pursuant to (i) Section 3.04 for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof) or (ii) Section 3.05 for any loss, cost or expense
incurred more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company thereof.


3.07    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the commercially reasonable judgment of such Lender or the
L/C Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if a Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01 or any Lender requires a conversion of Loans under Section 3.02, the
Company may replace such Lender in accordance with Section 11.13.


3.08    Survival.


All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations.




ARTICLE IV

GUARANTY


4.01    The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations as hereinafter
provided, as primary obligor and not as surety, the prompt







--------------------------------------------------------------------------------




payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.    Notwithstanding any provision to the contrary contained
herein or in any other of the Loan Documents, the obligations of each Guarantor
(in its capacity as such) under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable Law.


4.02    Obligations Unconditional.


(a)    The obligations of the Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against any Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.


(b)    Without limiting the generality of the foregoing subsection (a), it is
agreed that, to the fullest extent permitted by Law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:


(i)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(ii)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Obligations or any other agreement
or instrument referred to therein shall be done or omitted;


(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other documents relating to the
Obligations or any other agreement or instrument referred to therein shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;


(iv)    any Lien granted to, or in favor of, the Administrative Agent or any
holder of Obligations as security for any of the Obligations shall fail to
attach or be perfected; or









--------------------------------------------------------------------------------




(v)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


(c)    With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Obligations, or any other agreement or instrument referred to therein, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.


4.03    Reinstatement.


The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each holder of the Obligations on demand for all
reasonable costs and expenses (including the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such holder of the Obligations
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.


4.04    Certain Additional Waivers.


Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrowers hereunder
or against any collateral securing the Obligations or otherwise, and (b) it will
not assert any right to require that action first be taken against the Borrowers
or any other Person (including any co‑guarantor) or pursuit of any other remedy
or enforcement any other right, and (c) nothing contained herein shall prevent
or limit action being taken against the Borrowers hereunder, under the other
Loan Documents or the other documents and agreements relating to the Obligations
or, foreclosure on any security or collateral interests relating hereto or
thereto, or the exercise of any other rights or remedies available in respect
thereof, if neither the Borrowers nor the Guarantors shall timely perform their
obligations, and the exercise of any such rights and completion of any such
foreclosure proceedings shall not constitute a discharge of the Guarantors’
obligations hereunder unless as a result thereof, the Obligations shall have
been paid in full and the commitments relating thereto shall have expired or
terminated, it being the purpose and intent that the Guarantors’ obligations
hereunder be absolute, irrevocable, independent and unconditional under all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation in accordance with to Section 4.02 and through the exercise of
rights of contribution pursuant to Section 4.06.


4.05    Remedies.


The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 9.02) for purposes of
Section 4.01 notwithstanding any







--------------------------------------------------------------------------------




stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01.


4.06    Rights of Contribution.


The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor's Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been irrevocably paid in full and the Commitments have
terminated, and none of the Guarantors shall exercise any right or remedy under
this Section 4.06 against any other Guarantor until such Obligations have been
irrevocably paid in full and the Commitments have terminated. For purposes of
this Section 4.06, (a) “Excess Payment” shall mean the amount paid by any
Guarantor in excess of its Ratable Share of any Obligations; (b) “Ratable Share”
shall mean, for any Guarantor in respect of any payment of Obligations, the
ratio (expressed as a percentage) as of the date of such payment of Obligations
of (i) the amount by which the aggregate present fair salable value of all of
its assets and properties exceeds the amount of all debts and liabilities of
such Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to (ii)
the amount by which the aggregate present fair salable value of all assets and
other properties of all of the Loan Parties exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder) of the Loan Parties; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment. This Section 4.06 shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Law against the Borrower in respect of any payment of
Obligations.


4.07    Guarantee of Payment; Continuing Guarantee.


The guarantee given by the Guarantors in this Article IV is a guaranty of
payment and not of collection, is a continuing guarantee, and shall apply to all
Obligations whenever arising. If, for any reason,







--------------------------------------------------------------------------------




notwithstanding the foregoing, the obligations and agreements of a Guarantor
herein cease to be a continuing security, the liability of such Guarantor
hereunder at the date of such cessation shall remain regardless of any
subsequent increase or reduction in the amounts due from any Borrower in respect
of the Obligations. To the extent (if at all) relevant, this perpetuity period
for the rights herein contained is 80 years from the date and time of this
Agreement.


4.08    Release of Subsidiary Guarantors.


A Subsidiary Guarantor shall automatically and unconditionally be released from
its obligations under the Guaranty (and the same shall terminate and be
discharged and of no further force and effect):


(a)    upon the consummation of any transaction permitted by this Agreement as a
result of which such Subsidiary Guarantor ceases to be a Subsidiary;


(b)    so long as no Default or Event of Default exists, the release or
discharge of all Indebtedness of, or Guarantee(s) by, such Subsidiary that
resulted in such Subsidiary being a Subsidiary Guarantor as required by Section
7.12 (other than a discharge of (i) a Guarantee as a result of payment under
such Guarantee or (ii) Indebtedness as a result of the acceleration of such
Indebtedness due to a default or event of default under the terms thereof); or


(c)    so long as no Default or Event of Default exists, if such Subsidiary
Guarantor was not required to become, and is not required to be, a Subsidiary
Guarantor pursuant to Section 7.12, upon the request by such Subsidiary for
release at any time; provided that after giving effect to such release, the
Company and its Subsidiaries would be in compliance with Section 8.02.


In connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.


At such time as all Obligations (other than obligations expressly stated to
survive such payment and termination) shall have been paid in full in cash and
the Commitments shall have been terminated, all Obligations (other than those
expressly stated to survive such termination) of each Guarantor hereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.




ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01    Conditions of Initial Credit Extension.


The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:


(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.







--------------------------------------------------------------------------------






(b)    Opinions of Counsel. Subject to the final sentence of Section 5.02,
receipt by the Administrative Agent of opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Closing Date, and in form and substance reasonably satisfactory to the
Administrative Agent.


(c)    No Material Adverse Effect. There shall not have occurred a Material
Adverse Effect since December 31, 2015.


(d)    Organization Documents, Resolutions, Etc. Subject to the final sentence
of Section 5.02, receipt by the Administrative Agent of the following, in form
and substance reasonably satisfactory to the Administrative Agent:


(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary (or other
Responsible Officer) of such Loan Party to be true and correct as of the Closing
Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and


(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.


(e)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Company certifying that the conditions
specified in Section 5.01(c) and Sections 5.02(a) and (b) have been satisfied.


(f)    Repayment of Term Loans. Receipt by the Administrative Agent of evidence
reasonably satisfactory to the Administrative Agent that all term loans owing
under the Existing Credit Agreement have been repaid in full.


(g)    Fees. Receipt by the Administrative Agent, the Arranger and the Lenders
of any fees required to be paid on or before the Closing Date.


(h)    Attorney Costs. Unless waived by the Administrative Agent, the Company
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent), pursuant to and subject to the limitations set forth in
Section 11.04, to the extent invoiced prior to or on the Closing Date.


Without limiting the generality of the last paragraph of Section 10.03, for
purposes of determining compliance with the conditions specified in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other







--------------------------------------------------------------------------------




matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


5.02    Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a)    The representations and warranties of the Company and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date.


(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


(d)    If the applicable Borrower is a Designated Borrower, such Borrower shall
have been designated as a Designated Borrower pursuant to Section 2.14.


(e)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Revolving Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.


Each Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


Notwithstanding the foregoing, no Subsidiary that is a Designated Borrower as of
the Closing Date shall be entitled to request Credit Extensions hereunder until
such time as all documentation required with respect to such Designated Borrower
pursuant to Sections 5.01(b) and 5.01(d) has been delivered to the
Administrative Agent.


ARTICLE VI

REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:


6.01    Existence, Qualification and Power.







--------------------------------------------------------------------------------






The Company and each of its Significant Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.


6.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except, in the case of clauses (b)
and (c), where such conflict, breach, contravention, Lien, payment or violation
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


6.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required of the Loan Parties in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document other than (i) those that have already been obtained and are
in full force and effect or (ii) such approvals, consents, exemptions,
authorization, notices or filings the failure to be obtained or made would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


6.04    Binding Effect.


Each Loan Document, when delivered hereunder, will have been duly executed and
delivered by each Loan Party that is party thereto. Each Loan Document, when so
delivered, will constitute a legal, valid and binding obligation of each Loan
Party that is party thereto, enforceable against each such Loan Party in
accordance with its terms, subject to the effect of applicable Debtor Relief
Laws and to the application of general principles of equity (regardless of
whether such entity is considered in a proceeding of law or in equity).


6.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements and the unaudited consolidated financial
statements of the Company and its Subsidiaries for the fiscal quarter ending
March 31, 2016 (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and subject, in the case of unaudited financial statements, to the
absence of footnotes and to normal year-end audit adjustments; and (ii) fairly
present in all material respects the financial condition of the







--------------------------------------------------------------------------------




Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein (subject, in the case of unaudited financial statements, to the
absence of footnotes and to normal year-end audit adjustments).


(b)    From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition or any Involuntary Disposition of
any material part of the business or property of the Company and its
Subsidiaries, taken as a whole, and no purchase or other Acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of the
Company and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto or has
not otherwise been disclosed in the SEC Reports or otherwise in writing to the
Lenders on or prior to the Closing Date.


(c)    The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly in all material respects (on
the basis disclosed in the footnotes to such financial statements) the
consolidated (subject, in the case of unaudited financial statements, to the
absence of footnotes and to normal year-end audit adjustments) and, in the case
of annual financial statements delivered pursuant to Section 7.01(a)(ii),
consolidating, financial condition, results of operations and cash flows of the
Company and its Subsidiaries as of the dates thereof and for the periods covered
thereby.


(d)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.


6.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby or
(b) would reasonably be expected to have a Material Adverse Effect.


6.07    Ownership of Property.


Each of the Company and its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


6.08    Environmental Compliance.


The Company and its Subsidiaries comply with all existing Environmental Laws in
all material respects, and, to their knowledge, there are no claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, except for claims that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


6.09    Insurance.









--------------------------------------------------------------------------------




The properties of the Company and its Subsidiaries are insured with financially
sound and reputable insurance companies that are not Affiliates of the Company,
in such amounts, after giving effect to any self-insurance (including through
group captive insurance companies) compatible with the following standards, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Subsidiary operates.


6.10    Taxes.


The Company and its Subsidiaries have filed all federal and state income and
other material tax returns and reports required to be filed, and have paid all
federal and state income and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Company or any Subsidiary that would, if made, reasonably be expected to
have a Material Adverse Effect.


6.11    ERISA Compliance.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Loan Parties, nothing has occurred
which would prevent, or cause the loss of, such qualification, except where the
failure to so qualify would not reasonably be expected to result in a Material
Adverse Effect. Each Loan Party and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan, except for those that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


(b)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party or any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party or any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party or any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; provided, that in each of the preceding instances, the individual event
described has not resulted or would not reasonably be expected to result in a
Material Adverse Effect.


6.12    Subsidiaries.







--------------------------------------------------------------------------------






All issued and outstanding Equity Interests of each Subsidiary of the Company
have been, to the extent applicable, duly authorized and validly issued, fully
paid, non-assessable.


6.13    Margin Regulations; Investment Company Act.


(a)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the applicable Borrower only or
of the Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 8.01 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.


(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.


6.14    Disclosure.


No report, financial statement, certificate or other information (other than
projections and information of a general economic or industry specific nature)
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished or as made available publicly in the SEC Reports)
when taken as a whole contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood and
agreed that any such projected financial information is subject to significant
uncertainties and contingencies, many of which are beyond the Loan Parties’
control, and that no assurance can be given that such projected financial
information will be realized and that actual results may differ from such
projected financial information and that such differences may be material).


6.15    Compliance with Laws.


The Company and each Subsidiary is in compliance with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings or (b) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.


6.16    Intellectual Property; Licenses, Etc.


The Company and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, except where the failure to own or possess the right to use such IP
Rights would not reasonably be expected to result in a Material Adverse Effect.







--------------------------------------------------------------------------------






6.17    Solvency.


The Loan Parties are Solvent on a consolidated basis.


6.18    Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Company or any Subsidiary as of the Closing Date. Neither
the Company nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty which would reasonably be expected
to result in a Material Adverse Effect.


6.19    Taxpayer Identification Number.


Set forth on Schedule 6.19 is the U.S. tax payer identification number (or its
foreign equivalent) of each Loan Party as of the Closing Date.


6.20    Foreign Loan Parties.


(a)    Each Foreign Loan Party is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Loan Party, the “Applicable
Foreign Loan Party Documents”), and the execution, delivery and performance by
such Foreign Loan Party of the Applicable Foreign Loan Party Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. No Foreign Loan Party nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the Laws of the jurisdiction in which
such Foreign Loan Party is organized and existing in respect of its obligations
under the Applicable Foreign Loan Party Documents.


(b)    The Applicable Foreign Loan Party Documents are in proper legal form
under the Laws of the jurisdiction in which each Foreign Loan Party is organized
and existing for the enforcement thereof against such Foreign Loan Party under
the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents subject to the effect of applicable Debtor Relief Laws and
the application of general principles of equity. It is not necessary to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
the Applicable Foreign Loan Party Documents that the Applicable Foreign Loan
Party Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which the applicable
Foreign Loan Party is organized and existing or that any registration charge or
stamp or similar Tax be paid on or in respect of the Applicable Foreign Loan
Party Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Loan Party Document or any
other document is sought to be enforced and (ii) any charge or Tax as has been
timely paid.


(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which any Foreign Loan Party
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Loan Party Documents or (ii) on any payment
to be made by such Foreign Loan Party pursuant to the Applicable Foreign Loan
Party Documents, except as has been disclosed to the Administrative Agent.







--------------------------------------------------------------------------------






(d)    The execution, delivery and performance of the Applicable Foreign Loan
Party Documents executed by each Foreign Loan Party are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Loan Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).


(e)    Each Dutch Borrower complies with the Dutch Financial Supervision Act
and, to the extent applicable, any regulations promulgated thereunder.


(f)    Each Dutch Borrower has, to the extent applicable, given any works
council (ondernemingsraad) that under the Works Council Act (Wet op de
ondernemingsraden) has the right to give advice in relation to the entry into
and performance of this Agreement, the opportunity to give such advice and has
obtained positive advice from such works council.


6.21    OFAC.
    
None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.


6.22    Anti-Corruption Laws.


Except for the facts and circumstances that were the subject of the settlement
agreement referred in the Company’s press release of April 8, 2015, the Loan
Parties and their Subsidiaries have conducted their businesses in compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance in all material respects with such
Laws.


6.23    No EEA Financial Institution.


No Loan Party is an EEA Financial Institution.




    
ARTICLE VII

AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and, except with respect to
Sections 7.01, 7.02 and 7.03, shall cause each Subsidiary to:


7.01    Financial Statements.







--------------------------------------------------------------------------------






Deliver to the Administrative Agent (and the Administrative Agent shall make the
same available to the Lenders), in form and detail reasonably satisfactory to
the Administrative Agent and the Required Lenders:


(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company, (i) a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to the Required Lenders; provided, that if
the Company switches from one independent public accounting firm to another and
if such switch has occurred during any fiscal period being audited by such new
accounting firm, the audit report of any such new accounting firm may contain a
qualification or exception as to the scope of such consolidated financial
statements that relates to the period of such fiscal period prior to its
retention, and (ii) a copy of the unaudited consolidating balance sheets of the
Company and its Subsidiaries as of the end of such fiscal year and the related
consolidating statements of income or operations for such fiscal year, which
consolidating statements shall tie to the annual audited financial statements
referred to in the preceding in clause (i) and shall be certified by the chief
financial officer, chief executive officer, treasurer or controller of the
Company as having been developed and used in connection with the preparation of
such annual audited financial statements; and


(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a chief financial officer, chief executive officer, treasurer or
controller of the Company as fairly presenting the financial condition, results
of operations and cash flows of the Company and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes. Such balance sheet and related consolidated statements of income or
operations shall be accompanied by consolidating balance sheets of the Company
and its Subsidiaries as of the end of such quarter and the related consolidating
statements of income or operations for such quarter and shall tie to the
quarterly financial statements for such quarter.


As to any information contained in materials furnished pursuant to Section
7.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


7.02    Certificates; Other Information.







--------------------------------------------------------------------------------






Deliver to the Administrative Agent (and the Administrative Agent shall make the
same available to the Lenders), in form and detail reasonably satisfactory to
the Administrative Agent and the Required Lenders:


(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company (which delivery may, unless the Administrative Agent or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);


(b)    as soon as available, and in any event within 60 days after the end of
each fiscal year of the Company, a financial forecast for the ensuing two fiscal
years consisting of a projected consolidated balance sheet as at the end of each
such ensuing fiscal year, a projected consolidated statement of income or
operations for each such ensuing fiscal year and a projected consolidated
statement of cash flow for each such ensuing fiscal year;


(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other public report or communication sent to the
equityholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;


(d)    promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or written recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;


(e)    promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement for Material Indebtedness and not otherwise required to be
furnished to the Lenders pursuant to Section 7.01 or any other clause of this
Section 7.02;


(f)    promptly, and in any event within ten Business Days after receipt thereof
by any Responsible Officer of the Company, copies of any notice by the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) of commencement of
any investigation by such agency regarding financial or other operational
results of any Loan Party or any Subsidiary thereof; and


(g)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent, at the request of any
Lender, may from time to time reasonably request in connection with this
Agreement.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, shall be deemed to have
been delivered on the date (i) on which the Company posts such







--------------------------------------------------------------------------------




documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are (A) available on the website of the SEC at http://www.sec.gov or (B) posted
on the Company’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that, in the case of documents that are not available on http://www.sec.gov: (i)
the Company shall deliver paper copies of such documents to any Lender that
requests to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.


Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, SyndTrak, ClearPar or another
substantially similar electronic transmission system (the “Platform”) and (b)
certain of the Lenders (each a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Company or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their respective securities for purposes of United
States federal and state securities Laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not marked as
“Public Side Information.” Notwithstanding the foregoing, no Borrower shall be
under any obligation to mark any Borrower Materials “PUBLIC.”


7.03    Notices.


Promptly after a Responsible Officer of the Company obtains knowledge thereof,
notify the Administrative Agent and each Lender of:


(a)    the occurrence of any Default.


(b)    any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect.


(c)    the occurrence of any ERISA Event.









--------------------------------------------------------------------------------




(d)    any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary that would affect the calculation of
the financial covenants contained herein.


Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


7.04    Payment of Taxes.


Pay and discharge, as the same shall become due and payable, all of its federal
and state and other material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless (a) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary or (b) the failure to pay would not reasonably be
expected to result in a Material Adverse Effect.


7.05    Preservation of Existence, Etc.


(a)    Preserve, renew and maintain in full force and effect its legal existence
and, if applicable, good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.03;


(b)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.


(c)    Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which would
reasonably be expected to have a Material Adverse Effect.


(d)    Maintain all authorizations, consents, approvals and licenses from,
exemptions of, and filings and registrations with, each Governmental Authority
of the jurisdiction in which each Foreign Loan Party is organized and existing,
and all approvals and consents of each other Person in such jurisdiction, in
each case that are required in connection with the Loan Documents, except to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect..


7.06    Maintenance of Properties.


(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.


(b)    Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.


7.07    Maintenance of Insurance.







--------------------------------------------------------------------------------






Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies that are not
Affiliates of the Company, in such amounts, after giving effect to any
self-insurance (including through group captive insurance companies) compatible
with the following standards, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.


7.08    Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.


7.09    Books and Records.


(a)    Maintain proper books of record and account, in which full, true and
correct entries in all material respects and in material conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company or such Subsidiary, as the case
may be.


(b)     Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.


7.10    Inspection Rights.


Permit representatives and independent contractors of the Administrative Agent
(who may be accompanied by the Lenders, at their expense) to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, (provided, that the Company’s representatives may be present
at or participate in any such discussion if it so chooses), all at the
reasonable expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired (but, unless an Event
of Default exists, no more frequently than once during any calendar year), upon
reasonable advance notice to the Company; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.


7.11    Use of Proceeds.


Use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures and other lawful corporate purposes, (b) to finance
repurchases of the Company’s Equity Interests, (c) to finance Acquisitions and
(d) to refinance certain existing Indebtedness, provided that in no event shall
the proceeds of the Credit Extensions be used in contravention of any Law or of
any Loan Document.


7.12    Additional Guarantors.







--------------------------------------------------------------------------------






(a)     Within thirty (30) days (or such longer period of time as agreed to by
the Administrative Agent in its reasonable discretion) after (i) the acquisition
or formation of any Domestic Subsidiary that (x) Guarantees any Material
Indebtedness or (y) is a borrower of any Material Indebtedness that is
Guaranteed by any Loan Party or other Domestic Subsidiary, (ii) any Domestic
Subsidiary (x) provides a Guarantee of any Material Indebtedness or (y) becomes
a borrower of any Material Indebtedness that is Guaranteed by any Loan Party or
other Domestic Subsidiary or (iii) any FSHCO provides a Guarantee of any
Material Indebtedness of the Company or any Domestic Subsidiary, in each case,
cause such Domestic Subsidiary (and, at any time, at the election of the
Company, the Company may cause a Domestic Subsidiary) or FSHCO, as applicable,
to (A) become a Subsidiary Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall reasonably deem appropriate for such purpose, and (B)
upon the request of the Administrative Agent in its sole discretion, deliver to
the Administrative Agent such Organization Documents, resolutions and opinions
of counsel, all in form, content and scope reasonably satisfactory to the
Administrative Agent.


(b)    Notwithstanding the foregoing, the Domestic Subsidiaries that have
provided a Guarantee with respect to the Existing Senior Notes shall not be
required to become Subsidiary Guarantors on the Closing Date; provided, that, if
such Guarantees have not been released on or before the date that is 30 days
after the Closing Date (or such later date as the Administrative Agent may agree
in its sole discretion), then such Domestic Subsidiaries shall be required to
become Subsidiary Guarantors in accordance with Section 7.12(a).


7.13    Compliance with Dutch Financial Supervision Act.


Each Dutch Borrower shall ensure that it complies with the Dutch Financial
Supervision Act and, to the extent applicable, any regulations promulgated
thereunder.


7.14    Anti-Corruption Laws.


Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance in all material
respects with such Laws.


ARTICLE VIII

NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:


8.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)    Liens pursuant to any Loan Document;









--------------------------------------------------------------------------------




(b)    Liens (other than Liens imposed under ERISA) for Taxes, assessments or
governmental charges or levies not overdue for a period of more than thirty (30)
days or which are being contested in good faith and by appropriate proceedings,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;


(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;


(d)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(e)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory or regulatory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;


(f)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(g)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);


(h)    leases, subleases, licenses or sublicenses granted to others not
interfering in any material respect with the business of the Company or any of
its Subsidiaries;


(i)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(j)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;


(k)    Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;


(l)    Liens on property of any Person securing purchase money Indebtedness,
Capital Leases and Synthetic Leases of such Person, provided that (a) any such
Lien attaches to such property (and only such property) concurrently with or
within 90 days after the incurrence of the Indebtedness secured thereby and
(b) the Indebtedness secured thereby shall not exceed the purchase price of the
asset(s) financed;









--------------------------------------------------------------------------------




(m)    Liens arising under repurchase agreements and reverse repurchase
agreements held by the Company or its Subsidiaries in the ordinary course of
business as part of its cash management policies;


(n)    Liens on specific assets existing at the time of acquisition of such
assets (or of the Person holding title to such assets, as applicable) by the
Company or any Subsidiary, provided that in the case of any such Lien (i) such
Lien was not created in contemplation of such acquisition, (ii) such Lien shall
not apply to any other assets of the Company or its Subsidiaries and (iii) such
Lien does not by its terms secure any Indebtedness other than Indebtedness
existing immediately prior to the time of such acquisition and not incurred in
contemplation of such acquisition (and any refinancings, renewals or extensions
thereof, so long as the principal amount is not increased); and


(o)    other Liens not otherwise prohibited under the terms of this Agreement;
provided that (i) the aggregate principal amount of all Indebtedness secured by
such Liens does not exceed an amount equal to 10% of the consolidated total
assets of the Company and its Subsidiaries, as determined in accordance with
GAAP, at any time outstanding and (ii) no such Liens shall be granted on the
accounts receivable or inventory of a Loan Party to secure Indebtedness of the
Company or any of its Subsidiaries.


8.02    Subsidiary Indebtedness.


Permit the aggregate principal amount of all Indebtedness of all Subsidiaries of
the Company that are not Domestic Loan Parties (excluding (a) intercompany
Indebtedness among the Company and its Subsidiaries or among Subsidiaries, (b)
the Obligations and (c) the Existing Senior Notes) to exceed an amount equal to
(i) ten percent (10%) of the consolidated total assets of the Company and its
Subsidiaries, as determined in accordance with GAAP less (ii) the aggregate
principal amount of Indebtedness of the Domestic Loan Parties secured by Liens
incurred pursuant to Section 8.01(o).


8.03    Fundamental Changes and Dispositions.


Merge, dissolve, liquidate or consolidate with or into another Person, or sell,
transfer, lease or otherwise Dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, except that so long as no
Default exists or would result therefrom, (a) the Company may merge or
consolidate with any of its Subsidiaries provided that the Company is the
continuing or surviving corporation, and all or substantially all the assets of
any Subsidiary may be sold, transferred, leased or otherwise Disposed of to the
Company, (b) a Borrower (other than the Company) may merge or consolidate with
any of its Subsidiaries or another Borrower provided that such Borrower shall be
the continuing or surviving Person or in the case of a merger or consolidation
of more than one Borrower, a Borrower is the continuing or surviving Person, (c)
any Domestic Loan Party may merge or consolidate with any other Domestic Loan
Party provided that, if the Company is merging or consolidating with another
Domestic Loan Party in such transaction, the Company shall be the continuing or
surviving corporation, and any Subsidiary may merge or consolidate with a
Domestic Loan Party provided that the Domestic Loan Party is the continuing or
surviving Person, and all or substantially all the assets of any Subsidiary may
be sold, transferred, leased or otherwise Disposed of to any Domestic Loan
Party, (d) the Company or any Subsidiary may merge or consolidate with any other
Person in connection with an Acquisition, provided that (i) if the Company is
merging or consolidating with another Person in such transaction, the Company is
the continuing or surviving corporation and (ii) if a Loan Party (other than the
Company) is merging or consolidating with another Person in such transaction,
the continuing or surviving Person shall be or become a Loan Party, (e) any
Subsidiary that is not a Loan Party may merge or consolidate with any other
Subsidiary that is not a Loan Party, and all or substantially all the







--------------------------------------------------------------------------------




assets of any such Subsidiary may be sold, transferred, leased or otherwise
Disposed of to any other Subsidiary that is not a Loan Party, (f) any Subsidiary
may dissolve, liquidate or wind up its affairs at any time provided that (i)
such dissolution, liquidation or winding up, as applicable, would not reasonably
be expected to have a Material Adverse Effect and (ii) in the case of the
dissolution, liquidation or winding up of any Loan Party, the assets of such
Loan Party are transferred to another Loan Party and (g) any other Disposition
of a Subsidiary not otherwise permitted by clauses (a) through (f), including by
merger or consolidation or sale, transfer, lease or other disposition of all or
substantially all assets or outstanding Equity Interests of such Subsidiary is
permitted; provided that (i) the Subsidiary being Disposed of is not a Borrower
and (ii) all Subsidiaries Disposed of pursuant to this clause (g) in any
calendar year shall not (i) have assets in excess of 20% of total assets of the
Company and its Subsidiaries, on a consolidated basis, at the time of any such
Disposition or (ii) represent more than 20% of Consolidated EBITDA for the four
quarter period ending immediately prior to any such Disposition; provided,
further, that all Subsidiaries Disposed of pursuant to this clause (g) during
the term of this Agreement shall not (i) have assets in excess of 35% of total
assets of the Company and its Subsidiaries, on a consolidated basis, at the time
of any such Disposition or (ii) represent more than 35% of Consolidated EBITDA
for the four quarter period ended immediately prior to the Closing Date.


Notwithstanding the foregoing, prior to the Disposition (including by way of a
merger or consolidation), dissolution, liquidation or winding up of any
Subsidiary that is a Designated Borrower, the Company shall terminate such
Subsidiary’s status as a Designated Borrower in accordance with Section 2.14(e)
and any Loans or other outstanding Obligations of such Subsidiary shall be
assumed by the Company.


8.04    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the Closing Date or
any business substantially related, ancillary, complementary or incidental
thereto.


8.05    Transactions with Affiliates.


Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person that is not the Company or any of its Subsidiaries
other than (a) transactions which are entered into on terms and conditions not
less favorable to the Company or such Subsidiary as would be obtainable by it in
a comparable arm’s‑length transaction with a Person other than an Affiliate, (b)
indemnification arrangements, employee agreements, compensation arrangements
(including equity-based compensation) and reimbursement of expenses of current
or former officers and directors, and (c) extraordinary retention, bonus or
similar arrangements approved by the Company’s board of directors (or a
committee thereof).


8.06    Burdensome Agreements.


Enter into, or permit to exist, any Contractual Obligation that (a) could
reasonably be expected to materially impair the ability of the Company or any
Loan Party to repay the Obligations or (b) encumbers or restricts the ability of
any Subsidiary to make Restricted Payments to any Loan Party.


8.07    Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the







--------------------------------------------------------------------------------




FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose.


8.08    Financial Covenants.


(a)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of the Company to be greater than 3.00
to 1.0; provided, however, that in connection with any individual Acquisition
for which the aggregate purchase consideration equals or exceeds $100,000,000,
the maximum Consolidated Total Leverage Ratio, at the election of the Company
with prior notice to the Administrative Agent (the “Leverage Increase
Election”), shall increase to 3.50 to 1.0 for the four consecutive fiscal
quarter period beginning with the quarter in which such Acquisition occurs.
After any such Leverage Increase Election, the Company shall not be permitted to
make another Leverage Increase Election unless the Company’s Consolidated Total
Leverage Ratio shall have been less than 3.00 to 1.0 for at least two
consecutive fiscal quarters ending subsequent to the immediately preceding
Leverage Increase Election (as reported in the Compliance Certificate delivered
by the Company).


(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 4.25 to 1.0.


8.09    Organization Documents; Fiscal Year.


(a)    Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.


(b)    Change its fiscal year.


8.10    Sanctions.


Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.


8.11    Anti-Corruption Laws.


Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 or other similar anti-corruption legislation in other
jurisdictions.


ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default.







--------------------------------------------------------------------------------






Any of the following shall constitute an Event of Default:


(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within three (3) Business Days after the
same becomes due, any interest on any Loan or on any L/C Obligation, or any fee
due hereunder, or (iii) within five (5) Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or


(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained (i) in Section 7.01 or 7.02, and such failure
continues for 5 Business Days or (ii) in any of Sections 7.03, 7.05 (with
respect to the Borrowers), 7.11, 7.12 or 7.14 or Article VIII; or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) the date on which a
Responsible Officer of the Company has knowledge of such failure and (ii) the
delivery date of written notice thereof to the Company from the Administrative
Agent; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(e)    Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (“Specified
Indebtedness”), after giving effect to any applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness or
Guarantee, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee described in clause (i)(A) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Specified Indebtedness
or the beneficiary or beneficiaries of any Specified Indebtedness constituting a
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Specified Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
involuntary offer to repurchase, prepay, defease or redeem such Specified
Indebtedness to be made, prior to its stated maturity, or such Specified
Indebtedness consisting of a Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from any
event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) and, the
Swap Termination Value owed by the Company or such Subsidiary as a result
thereof is greater than the Threshold Amount; or









--------------------------------------------------------------------------------




(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding or any Swedish Borrower is required to prepare a
special balance sheet (Sw. Kontrollbalansräkning); or


(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy; or


(h)    Judgments. There is entered against the Company or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and has not denied
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order and such judgment or order
continues unsatisfied for ten (10) days after the commencement of such
proceedings, or (B) there is a period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports in writing to revoke, terminate or rescind any
Loan Document; or


(k)    Change of Control. There occurs any Change of Control.


9.02    Remedies Upon Event of Default.







--------------------------------------------------------------------------------




    
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;


(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount); and


(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (or other applicable Debtor Relief Law), the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.


9.03    Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02) any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (excluding principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
to the extent the Loan Parties are obligated to reimburse such amounts in
accordance with the Loan Documents) and amounts payable under Article III)
payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer to the
extent the Loan Parties are obligated to reimburse such amounts in accordance
with the Loan Documents and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;









--------------------------------------------------------------------------------




Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Loan Party or as otherwise required by Law;


provided that (i) subject to Section 2.03(c), amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur and (ii) all amounts collected or received by the Administrative Agent or
any Lender from the Foreign Loan Parties shall be applied exclusively to the
Obligations owing by the Foreign Loan Parties until the payment in full thereof.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


ARTICLE X

ADMINISTRATIVE AGENT


10.01    Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


10.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders, or to provide notice to, or consent of the
Lenders, with respect thereto.







--------------------------------------------------------------------------------






10.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.


Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Any such action take or failure to act pursuant to the foregoing shall
be binding on all Lenders. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Company, a Lender or the L/C
Issuer.


Neither the Administrative Agent nor any of its Related Parties shall have any
duty or obligation to any lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.


10.04    Reliance by Administrative Agent.







--------------------------------------------------------------------------------






The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


10.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


10.06    Resignation of Administrative Agent.


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Company so long as no Event of Default exists (such consent of the Company
not to be unreasonably withheld or delayed), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders (with, if applicable, the consent of the
Company) and shall have accepted such appointment within thirty days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any successor Administrative Agent be a Defaulting Lender;
provided, further, if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation, whether or not a successor has been appointed, shall become
effective in accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in







--------------------------------------------------------------------------------




writing to the Company and such Person remove such Person as Administrative
Agent and, with the consent of the Company so long as no Event of Default exists
(such consent of the Company not to be unreasonably withheld or delayed),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders (with, if applicable, the consent of the Company) and shall
have accepted such appointment within thirty days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.


(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If the L/C Issuer resigns as an L/C Issuer, upon its resignation or
removal as Administrative Agent, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If the Swing Line Lender resigns as Swing
Line Lender, upon its resignation or removal as Administrative Agent, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment by the Company of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender and shall consent to such appointment),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable,







--------------------------------------------------------------------------------




(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.


10.07    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.


10.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be (to the fullest extent permitted by applicable Law)
entitled and empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable







--------------------------------------------------------------------------------




compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.


10.10    Guaranty Matters.


Without limiting the provisions of Section 10.09, the Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Subsidiary Guarantor from its obligations under the Guaranty,
pursuant to this Section 10.10.




ARTICLE XI

MISCELLANEOUS


11.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that


(a)    no such amendment, waiver or consent shall:


(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);


(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that







--------------------------------------------------------------------------------




only the consent of the Required Lenders shall be necessary to (A) amend the
definition of “Default Rate” or waive any obligation of any Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;


(iv)    change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;


(v)    change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;


(vi)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender that is obligated to make Credit Extensions
to the Borrowers in Alternative Currencies; or


(vii)    release the Company or, except pursuant to Section 4.08 or in
connection with a transaction permitted under Section 8.03, all or substantially
all of the value of the Guaranty without the written consent of each Lender
whose Obligations are guarantied thereby; or


(b)    unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;


(c)     unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and


(d)     unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) only the consent of the
Borrower and the Lenders and L/C Issuer that have agreed to issue Credit
Extensions in the applicable Alternative Currency shall be necessary to amend
the definition of “Eurocurrency Base Rate” to provide for the addition of a
replacement interest rate with respect to such Alternative Currency, (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment







--------------------------------------------------------------------------------




or modification requiring the consent of all Lenders or each affected Lender
that by its terms affects such Defaulting Lender disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.


Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Company and the Lenders obligated to make Credit Extensions in Alternative
Currencies to amend the definition of “Alternative Currency”, “LIBOR Quoted
Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Base Rate” solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.06.


Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes or to
grant a Lien over property to secure the Obligations, and such amendment shall
become effective without any further consent of any other party to such Loan
Document so long as (i) such amendment, modification or supplement does not
adversely affect the rights of any Lender or other holder of Obligations in any
material respect and (ii) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.


11.02    Notices; Effectiveness; Electronic Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to a Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company) or such other address, facsimile number, electronic mail address or
telephone number as shall by designated by such party in a written notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic







--------------------------------------------------------------------------------




communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication, and provided further that in the
case of any such notices and communications to or from the Company, the Company
shall have also approved such procedures. The Administrative Agent, the Swing
Line Lender, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined to have resulted from the gross negligence or willful
misconduct of such Agent Party or such Agent Party’s breach in bad faith of its
obligations hereunder; provided, however, that in no event shall any Agent Party
have any liability to any Borrower, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to







--------------------------------------------------------------------------------




notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities Laws.


(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party, other than such
losses, costs, expenses and liabilities resulting from such Person’s gross
negligence or willful misconduct. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


11.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any







--------------------------------------------------------------------------------




Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.


11.04    Expenses; Indemnity; and Damage Waiver.


(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
invoiced out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (but limited, in the case of legal fees and expenses, to the
reasonable and invoiced fees, charges and disbursements of one outside counsel
for the Administrative Agent and, if necessary, one regulatory counsel to the
Administrative Agent and one local counsel to the Administrative Agent in any
relevant jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and invoiced out‑of‑pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and invoiced out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable and
invoiced fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that
pursuant to this clause (iii), the Loan Parties shall not be required to
reimburse such fees, charges and disbursements of more than (A) one counsel to
the Administrative Agent (and one regulatory counsel to the Administrative Agent
and one local counsel to the Administrative Agent in any relevant jurisdiction)
and (B) one counsel to all the Lenders (and one regulatory counsel to all the
Lenders and one local counsel to all the Lenders in any relevant jurisdiction),
unless the representation of one or more Lenders by counsel for all Lenders
would be inappropriate due to the existence of an actual conflict of interest,
in which case the Loan Parties shall also be required to reimburse the fees,
charges and disbursements of one counsel to such affected Lenders.


(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party







--------------------------------------------------------------------------------




or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined to have resulted from the gross negligence
or willful misconduct of such Indemnitee, as determined in a final and
nonappealable judgment by a court of competent jurisdiction, (y) result from a
claim brought by any Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) result from
any dispute solely among Indemnitees (other than (1) any claims against an
Indemnitee in its capacity or in fulfilling its role as Administrative Agent or
Arranger or any similar role under any Loan Document (excluding any such claim
brought against the Administrative Agent or the Arranger for breach in bad faith
of such Person’s obligations under any Loan Document, if a final and
nonappealable judgment against the Administrative Agent or the Arranger on such
claim has been rendered by a court of competent jurisdiction) and (2) any claims
arising out of any act or omission of the Company or any of its Controlled
Affiliates). Without limiting the provisions of Section 3.01(c), this Section
11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time of the applicable unreimbursed expense or indemnity payment sought based on
each Lender’s share of the outstanding Loans, unfunded Commitments and
participation interests in Swing Line Loans and L/C Obligations of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense of indemnity payment is sought),
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Swing Line Lender
or the L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the Swing Line Lender or the L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee or any Loan Party, as applicable, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof (other than in respect of any such
damages incurred or paid by an Indemnitee to a third party). No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee or such
Indemnitee’s breach in bad faith of its obligations hereunder.









--------------------------------------------------------------------------------




(e)    Payments. All amounts due under this Section shall be payable not later
than thirty (30) days after receipt of written request therefor.


(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


11.05    Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under the provisions of applicable Law, be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.


11.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that, subject to Section 2.14(e) and 8.03, neither the Company
nor any Designated Borrower may assign or otherwise transfer any of its rights
or obligations hereunder or thereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:









--------------------------------------------------------------------------------




(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment of a
Revolving Commitment (and the related Revolving Loans thereunder) unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that (X) the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof and (Y) if at the time of such
assignment it is a requirement of Dutch law that the assignee must be a
Non-Public Lender, the consent of the Company is required and can be reasonably
withheld if such assignee does not qualify as a Non-Public Lender; and


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Revolving Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and


(C)    the consent of the L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and







--------------------------------------------------------------------------------




recordation fee in the amount of $3,500 (which fee is not a payment obligation
of any Loan Party other than as provided in Section 11.13); provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).


(vi)    No Assignment Resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the relevant
Borrowers without the imposition of any additional Indemnified Taxes.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.







--------------------------------------------------------------------------------






(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender at
any reasonable time and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person),
a Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the other Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 11.01(a) that affects such Participant. Subject to
subsection (e) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Company, maintain a register on
which it enters the name and address of such Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)    Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.







--------------------------------------------------------------------------------




A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless such Participant complies with
Section 3.01(e) as though it were a Lender.
 
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.


11.07    Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on an as needed basis, to its Affiliates and to
its and its Affiliates’ Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; provided, that it shall, to the extent
permitted by Law and reasonably practicable, notify the Company prior to such
disclosure so that the Company may seek, at the Company’s expense, a protective
order or other appropriate remedy, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.01(c) or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction







--------------------------------------------------------------------------------




under which payments are to be made by reference to any Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.


For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.


11.08    Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer or their respective Affiliates shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office or Affiliate of such Lender, the L/C Issuer or
such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the







--------------------------------------------------------------------------------




L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.


11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10    Counterparts; Integration; Effectiveness; Amendment and Restatement.


(a)    This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement or such other Loan Document or
certificate. Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.


(b)    The parties to the Existing Credit Agreement each hereby agree that, at
such time as this Agreement shall have become effective pursuant to the terms of
Section 5.01, the Existing Credit Agreement automatically shall be deemed
amended and restated in its entirety by this Agreement. This Agreement is not a
novation of the Existing Credit Agreement.


11.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and







--------------------------------------------------------------------------------




shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


11.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


11.13    Replacement of Lenders.


If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.07, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:


(i)    the Eligible Assignee is a Non-Public Lender;


(ii)    the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b) (unless such fee shall have been waived by the
Administrative Agent in its sole discretion);


(iii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower(s) (in the case of all other amounts);


(iv)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(iii)    such assignment does not conflict with applicable Laws; and


(ivi)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document,







--------------------------------------------------------------------------------




the applicable replacement bank, financial institution or Fund consents to the
proposed change, waiver, discharge or termination;
provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such Lender of an
Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


11.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST







--------------------------------------------------------------------------------




EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.16    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Controlled Affiliates’ understanding, that: (i) (A)
the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arranger, and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arranger, and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent , the Arranger, nor any Lender has any obligation to the
Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and neither the Administrative Agent,
the Arranger, nor any Lender has any obligation to disclose any of such
interests to the Loan Parties and their respective Affiliates. To the fullest
extent permitted by Law, each of the Loan Parties hereby waives and releases any
claims that it may have against the Administrative Agent, the Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.


11.17    USA PATRIOT Act Notice.









--------------------------------------------------------------------------------




Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act. The Borrowers
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information available to the Borrowers that
the Administrative Agent or such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


11.18    Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
or any Lender in such currency, the Administrative Agent or such Lender, as the
case may be, agrees to return the amount of any excess to such Borrower (or to
any other Person who may be entitled thereto under applicable law).


11.19    Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.







--------------------------------------------------------------------------------






11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.


11.21    Release of Subsidiary Guarantors.


The parties hereto hereby confirm and agree that on the Closing Date, FLIR
Commercial Systems, Inc., a California corporation, FLIR Surveillance, Inc., a
Delaware corporation and FLIR Government Systems, Inc., a Delaware corporation
are hereby released from any obligations or liabilities under the Existing
Credit Agreement or the documents executed and delivered in connection
therewith.


11.22    Statutory Notice.


UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY THE LENDERS
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDERS TO BE ENFORCEABLE.



















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWERS:            FLIR SYSTEMS, INC.,
an Oregon corporation


By:    /s/ Amit Singhi            
Name: Amit Singhi
Title: Senior Vice President, Finance and
Chief Financial Officer


FLIR SYSTEMS, B.V.,
a Dutch company
            
By:    /s/ Andrew C. Teich        
Name: Andrew C. Teich
Title: Director A


By:    /s/ Henri Dragt            
Name: Henri Dragt
Title: Director B


FLIR SYSTEMS HOLDING AB,
a company incorporated in Sweden
                
By:    /s/ Andrew C. Teich        
Name: Andrew C. Teich
Title: Director


By:    /s/ Rickard Lindvall        
Name: Rickard Lindvall
Title: Director


FLIR SYSTEMS AKTIEBOLAG,
a company incorporated in Sweden
                
By:    /s/ Thomas A. Surran        
Name: Thomas A. Surran
Title: Director


By:    /s/ Todd M. Duchene        
Name: Todd M. Duchene
Title: Director







--------------------------------------------------------------------------------




FLIR SYSTEMS LIMITED,
a company incorporated in England and Wales
    
By:    /s/ Thomas A. Surran        
Name: Thomas A. Surran
Title: Director




ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Anthea Del Bianco        
Name: Anthea Del Bianco
Title: Vice President


LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:    /s/ Daryl K. Hogge        
Name: Daryl K. Hogge
Title: Senior Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Alex Rogin                
Name: Alex Rogin
Title: Executive Director


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Lukas Coleman        
Name: Lukas Coleman
Title: Vice President


CITIBANK, N.A.,
as a Lender


By:    /s/ Hans Y. Lin            
Name: Hans Y. Lin
Title: Senior Vice President


MUFG UNION BANK, N.A.,
as a Lender


By:    /s/ Eric George            







--------------------------------------------------------------------------------




Name: Eric George
Title: Director
HSBC BANK USA, NATIONAL ASSOCATION,
as a Lender


By:    /s/ Paul W. Ip            
Name: Paul W. Ip
Title: V.P.


BANK OF THE WEST,
as a Lender


By:    /s/ Nicholas Orr            
Name: Nicholas Orr
Title: Director, Sr. Relationship Manager


SVENSKA HANDELSBANKEN AB (PUBL) NEW YORK BRANCH,
as a Lender


By:    /s/ Susanna Svartz        
Name: Susanna Svartz
Title: General Manager


By:    /s/ Mark Emmett        
Name: Mark Emmett
Title: Vice President




THE NORTHERN TRUST COMPANY,
as a Lender


By:    /s/ Fiyaz Khan            
Name: Fiyaz Khan
Title: Vice President









